Citation Nr: 1814083	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-19 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for right upper extremity peripheral neuropathy.

3. Entitlement to service connection for left upper extremity peripheral neuropathy. 

4. Entitlement to service connection for right lower extremity peripheral neuropathy.

5. Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to September 1971. He lists the Republic of Vietnam Campaign Medal, Vietnam Service Medal with one Bronze Star, and Combat Action Ribbon amongst his awards and decorations.

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from August 2011 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In May 2016, the Board dismissed four issues and remanded the remaining issues listed above in order for the Veteran to be scheduled for a Board videoconference hearing.  A prior hearing did not record properly and the Veteran opted to have a second hearing via videoconference.

In June 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding service records and medical treatment records, as well as to provide new VA examinations. 

The Veteran's disability picture includes both ischemic heart disease and peripheral neuropathy, and he asserts service connection for each under the regulatory provisions based on the presumed exposure to herbicide agents such as Agent Orange by Veterans who served in the Republic of Vietnam during the Vietnam War. See 38 C.F.R. §§ 3.307, 3.309(e) (2017). Here, the Veteran's service personnel records indicate that he spent time aboard the USS Arnold J. Isbell (DD-869) and USS James E. Kyes (DD-787). The Board observes an October 2011 memorandum from the AOJ which found that "there was no information in the Veteran's personnel records to substantiate service in the Republic of Vietnam. He was on board the USS James E. Kyes but there is no conclusive proof of in-country service." 

The regulations provide that a Veteran who during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. The VA General Counsel has determined that this definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C. § 101(29)(A) (2012) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period). See VAOPGCPREC 27-97. 

In short, a Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam. See Haas v. Peake, 525 F.3d 1168, 1197   (2008).

In Gray v. McDonald, 27 Vet. App. 313 (2015), the Court instructed VA to better define the difference between offshore waters and inland waterways, including particularly bays and harbors. 

VA now defines inland waterways as fresh water rivers, streams, and canals, and similar waterways. Because these waterways are distinct from ocean waters and related coastal features, service on these waterways [so called "brown water"] is service in the Republic of Vietnam. VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below. For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet. For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean. Conversely, offshore waters are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean. See VBA Manual M21-1, IV.ii.1.H.2 (Updated February 5, 2016).

Thus, VA has made a distinction between military service offshore ("blue water") and those Veterans (referred to as "brown water" Veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam. Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam. VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In an October 2010 communication from the Veteran, he asserted that he was aboard the USS Isbell "when this ship went up the Mekong River not the Saigon River in either 1969 or 1970. The ship started dragging the bottom but we got as far as the Iron Triangle." The Veteran has since reasserted his presence in the Republic of Vietnam based on presence in the "brown waters"/inland waters as set forth above. These assertions were not considered in conjunction with the prior development completed in October 2011 which only addressed the presence of the USS James E. Kyes; as such, further development and adjudication is necessary to address these assertions to ensure due process to the Veteran and that the duty to assist is fulfilled.

The Board further observes that the Veteran's medical records document treatment for coronary artery disease. Treatment records also document complaints of numbness and tingling in the extremities. Electromyography and nerve conduction velocity testing from 2010 showed normal results. At his June 2017 hearing, he essentially testified that his conditions have worsened significantly.

It does not appear that the Veteran has ever received VA examinations for his claimed ischemic heart disease and peripheral neuropathy of the bilateral upper and lower extremities. As noted above, medical records suggest that the Veteran has been diagnosed and treated for coronary artery disease, but it is unclear to the Board if he currently suffers from peripheral neuropathy. Therefore, the Board finds that VA's duty to assist has been triggered and it must provide VA examinations for these claimed disabilities as well. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that the Veteran has received some prior VA treatment for his claimed disabilities, but no additional treatment records have been added in quite some time. Therefore, VA should obtain all relevant and outstanding treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, including records from the VA Medical Center(s) and/or Clinic(s) in Birmingham, Alabama and Sheffield, Alabama, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Obtain the command history and the deck logs or any other appropriate documents for the USS Arnold J. Isbell (DD-869) for the period of January 1969 through December 1970 and associate this evidence with the claims file. If the AOJ cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

Obtain any other relevant evidence pertaining to the activities of the USS Arnold J. Isbell at the time of the Veteran's service onboard. This includes, if possible, a determination as to 1) the proximity to land of the Veteran's naval service in Vietnam coastal waters and 2) whether any crew disembarked while the ship was anchored. If the AOJ cannot locate such evidence, it must specifically document the attempts that were made to obtain it, and explain in writing why further attempts to locate or obtain any government records would be futile.

3. Thereafter, issue a formal finding addressing whether the Veteran may be presumed to have been exposed to herbicides in light of the decision in Gray. That is, whether he entered any 'inland waterway' in Vietnam as VA defines that term.

 If further development is needed to reach this finding, the AOJ must undertake that development. 

4. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination(s) with a VA examiner(s) of appropriate expertise to determine the nature and etiology of his claimed ischemic heart disease and peripheral neuropathy of the bilateral upper and lower extremities. The examiner(s) is/are to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.

The examiner(s) should then opine whether the Veteran's claimed ischemic heart disease and peripheral neuropathy of the bilateral upper and lower extremities are at least as likely as not (50 percent or greater probability) to have begun in or are otherwise the result of military service.

The examiner(s) should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology. The examiner(s) should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, as necessary. 

The examiner(s) must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. After the development requested has been completed, the AOJ should review any examination reports and opinions to ensure that they are in complete compliance with the directives of this REMAND. If a report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and allowed to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




